Citation Nr: 0939325	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  98-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1961 to April 
1965, and from October 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The issues appealed were entitlement to service 
connection for depression, for degenerative disc disease, and 
for the residuals of a head injury.  In August 2004, the 
appellant appeared before the undersigned Acting Veterans Law 
Judge (AVLJ) and provided testimony with respect to his 
claim.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  

Following that hearing, the Board issued a Decision/Remand in 
November 2004.  In that action, the Board denied entitlement 
to service connection for the residuals of a head injury.  
The two remaining issues were remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Information was obtained and the claim was returned to the 
Board for review.  The Board then issued a Decision on both 
issues; both issues were denied.  That Decision was issued in 
March 2007.  The appellant was notified of that action and he 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  

Upon reviewing the Board's Decision, the Court vacated the 
Board's Decision with respect to the issue involving 
degenerative disc disease but affirmed the Board's Decision 
on the psychiatric disorder.  The claim has since been 
returned to the Board for further action in keeping with 
Court's unpublished March 2009 Memorandum Decision.  

The appeal is once again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

As noted above, the Court has vacated the portion of the 
Board's previous action that denied the appellant's claim for 
entitlement to service connection for degenerative disc 
disease.  The Court noted that the VA has a duty to obtain 
evidence necessary to substantiate the appellant's claim, and 
that the VA, through the RO/AMC had, to a point, fulfilled 
this obligation.  More specifically, the Court found that 
when the VA sought to obtain medical treatment records from 
the Keesler Air Force Base (in Biloxi, Mississippi), the VA 
erred when it limited its record search parameters.  The 
Court ruled that the VA should have extended its search 
parameters to the entire presumptive period in question.  If 
the VA had done this, then the Court insinuated that the VA 
would have met it duty to assist obligation.  Thus, based on 
the instructions of the Court, the Board will remand this 
issue for the purpose of obtaining additional information 
concerning the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate parties at Keesler Air Force 
Base (in Biloxi, Mississippi) and attempt 
to obtain any and all medical records for 
the appellant.  Of particular interest 
are any treatment records for any 
complaints involving the back and/or 
spine.  The search for records should 
include possible treatment from January 
1970 to January 1972.  If any of these 
records have been retired, the RO/AMC 
should attempt to obtain the retired 
records from the National Personnel 
Records Center [NPRC], in St. Louis, 
Missouri, or the appropriate retirement 
facility or any other potential storage 
facilities noted in M21-1, Part III, 
4.01.  

All inquiries must be clearly documented 
in the appellant's claims folder.  In 
addition, all responses thereto must be 
associated with the claims folder, to 
include any negative responses.  If any 
of the records cannot be obtained and the 
VA does have affirmative evidence that 
they do not exist, then the RO/AMC should 
inform the appellant of the records that 
the VA was unable to obtain, including 
what efforts were made to obtain them.  
Also the RO/AMC should inform the 
appellant that VA will proceed to decide 
his appeal without these records unless 
he is able to submit them.  Allow an 
appropriate period of time within which 
to respond.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


